 LAND ROVER REDWOOD CITY 331Carriage Enterprises Ltd. d/b/a Land Rover Red-wood City and Machinists Automotive Trades District Lodge No. 190, Local Lodge No. 1414, International Association of Machinists and Aerospace Workers, AFLŒCIO.  Case 20ŒCAŒ29287Œ1 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND HURTGEN Pursuant to a charge filed on August 18, 1999, and a first amended charge filed on August 27, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on September 17, 1999, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 20ŒRCŒ17525 and by refusing to furnish the Union with information that is relevant and necessary to the performance of its duties as the exclusive collective-bargaining representative of the unit employees.  (Offi-cial notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regula-tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On October 19, 1999, the General Counsel filed a Mo-tion for Summary Judgment, and the Charging Party filed a joinder in Motion for Summary Judgment.  On October 21, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed responses. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of the Board™s unit determination in the representa-tion proceeding.  The Respondent also admits its refusal to furnish the information requested by the Union, but asserts that the purpose of such refusal was to test the Union™s certification.  Further, the Respondent also con-tends that it is not required to supply the requested in-formation because that information is not relevant and necessary for collective bargaining.  In this regard, the Respondent argues that the Union™s August 27, 1999 information request is deficient because it was made on behalf of an entity called the ﬁjoint representative,ﬂ which was not identified; that the information request was not limited to unit employees; that certain of the information sought, including but not limited to em-ployee home addresses and telephone numbers, would violate the employees™ right to privacy; that the request was not limited as to the time period; that the Union failed to offer to reimburse the Respondent for its time in gathering the information or for any reasonable copying charge for the information; and that, as to certain uniden-tified portions of the information, the Union had reason-able alternative opportunities to obtain such information on its own.  In addition, the Respondent asserts that the Union made the information request in bad faith. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).1 We also find that the Respondent has not raised any is-sue requiring a hearing with respect to the Union™s re-quest for information.  Although the Union™s August 27, 1999 request for information was not specifically limited to unit employees, the complaint is so limited, and the Union™s subsequent letter to the Respondent of Septem-ber 17, 1999, also so limits the request.  In addition, the Union™s September 17 letter clarified that the informa-tion was being requested on behalf of the certified union and that the request was limited to the period July 1, 1998, to the present.  Further, it is well established that the compensation and employment information sought by the Union, including employees™ home phone num-bers, is presumptively relevant for purposes of collective bargaining and must be furnished on request.2  The Re-spondent has failed to rebut this presumption.  We there-fore find that no material issues of fact exist concerning the Respondent™s refusal to furnish the information sought by the Union.3  Accordingly, we grant the Motion                                                            1 Member Hurtgen dissented from the denial of review in the under-lying representation case, and he remains of that view.  However, he agrees that the Respondent has not raised any new matters that are properly litigable in this unfair labor practice case.  See Pittsburgh Plate Glass, supra.  In light of this, and for institutional reasons, he agrees with the decision to grant the General Counsel™s Motion for Summary Judgment. 2 See, e.g., Grand River Village, 327 NLRB 120 (1999) (not reported in Board volumes), and cases cited therein. 3 It is clear that an employer may not refuse to furnish relevant in-formation to a union on the ground that the union has an alternative source or method of obtaining the information.  Washington Hospital Center, 270 NLRB 396, 401 (1984). Further, the cost of compliance with the Union™s request did not jus-tify the Respondent™srefusal to supply relevant information.  Hospital Episcopal San Lucas, 319 NLRB 54, 57 (1995).  As the Board stated in Food Employer Council, 197 NLRB 651 (1972): If there are substantial costs involved in compiling the information in the precise form and at the intervals requested by the Union, the par-ties must bargain in good faith as to who shall bear such costs, and, if 330 NLRB No. 43  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332for Summary Judgment and will order the Respondent to 
bargain with the Union and to furnish the Union with the 
information it requested. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, a California 
corporation, with an office and place of business in Red-

wood City, California, has been engaged in the retail sale 
and service of automobiles.  During the 12-month period 
ending May 31, 1999, the Respondent, in conducting its 
business operations described above, derived gross reve-
nues in excess of $500,000, and purchased and received 
at its Redwood City, California facility goods valued at 
more than $5000 directly from points outside the State of 
California.  We find that th
e Respondent is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the 
Act. II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Certification 
Following the election held July 22, 1999, the Union 
was certified on July 30, 1999, as the exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate unit: 
 All full-time and regular part-time journeyman service 
technicians and service technician trainees employed 
by the Employer at its Redwood City, California facil-

ity; excluding service advisors, booker/warranty clerks, 
detailer/porter/lot attendant
s, parts counterpersons, 
guards and supervisors as defined in the Act. 
 The Union continues to be the exclusive representative un-
der Section 9(a) of the Act. 
B.  Refusal to Bargain 
Since August 3, 1999, the Union has requested the Re-
spondent to bargain and, since August 27 and September 
17, 1999, the Union has requested the Respondent to 
furnish information.  Since August 30, 1999, the Re-
spondent has refused to bargain with the Union and since 
September 17, 1999, the Respondent has refused to fur-
                                                                                            
                                                           
no agreement can be reached, the Union is entitled in any event to ac-
cess to records from which it can re
asonably compile the information.  
If any dispute arises in applying these guidelines, it will be treated at 
the compliance stage of these proceedings. 
Finally, the Respondent™s contention that the Union made the infor-
mation request in bad faith does not raise an issue warranting a hearing.  
The requirement that an information request be made in good faith is 
satisfied if at least one reason for the demand can be justified.  
Island 
Creek Coal Co., 292 NLRB 480, 489 (1989), enfd. 899 F.2d 1222 (6th 
Cir. 1990).  Here, as discussed above, the newly certified union sought 

information that is presumptively 
relevant for purposes of collective 
bargaining, and, accordingly, we find that the good-faith requirement is 

met. 
nish the Union with the requested information.  We find 
that these refusals constitute unlawful refusals to bargain 
in violation of Section 8(a)(5) and (1) of the Act.
4 CONCLUSION OF 
LAW By refusing on and after August 30, 1999, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit and 
by refusing since September 17, 1999, to furnish the Un-
ion requested information, the Respondent has engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 
(7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  We also shall order the Respon-

dent to furnish the Union the information requested in its 
letters of August 27 and September 17, 1999. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Carriage Enterprises Ltd. d/b/a Land Rover 
Redwood City, Redwood City, California, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with Machinists Automotive 
Trades District Lodge No. 190, Local Lodge No. 1414, 
International Association of Machinists and Aerospace 
Workers, AFLŒCIO, as the 
exclusive bargaining repre-
sentative of the employees in the bargaining unit, and 
refusing to furnish the Union information that is relevant 
and necessary to its role as the exclusive bargaining rep-
resentative of the unit employees. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 4 Member Hurtgen would deny summary judgment with respect to 
the allegation concerning a refusal to furnish information.  He would 
allow the Respondent to show that 
the Union™s demand was motivated, 
in substantial part, by bad-faith reas
ons.  He does not necessarily agree 
with his colleagues that the Union™s demand was to be honored if only 
one of the Union™s reasons was in good faith. 
 LAND ROVER REDWOOD CITY 3332. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment, and if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 All full-time and regular part-time journeyman service 
technicians and service technician trainees employed 
by the Employer at its Redwood City, California facil-
ity; excluding service advisors, booker/warranty clerks, 
detailer/porter/lot attendant
s, parts counterpersons, 
guards and supervisors as defined in the Act. 
 (b) Furnish to the Union in a timely fashion the infor-
mation it requested in its letters of August 27 and Sep-
tember 17, 1999, which information is relevant and nec-

essary to its role as the exclusive representative of the 
unit employees. 
(c) Within 14 days after service by the Region, post at 
its facility in Redwood City, California, copies of the 

attached notice marked ﬁAppendix.ﬂ
5  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 20 after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since August 30, 
1999. 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with Machinists Auto-
motive Trades District Lo
dge No. 190, Local Lodge No. 
1414, International Association of Machinists and Aero-
space Workers, AFLŒCIO, as the exclusive representa-
tive of the employees in 
the bargaining unit, and 
WE WILL 
NOT refuse to furnish the Union information that is rele-
vant and necessary to its role as the exclusive bargaining 

representative of the unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time journeyman service 
technicians and service technician trainees employed 
by us at our Redwood City, California facility; exclud-
ing service advisors, booker/warranty clerks, de-
tailer/porter/lot attendants, pa
rts counterpersons, guards 
and supervisors as defined in the Act. 
 WE WILL furnish to the Union in a timely fashion the 
information it requested in its letters dated August 27 and 
September 17, 1999, which information is relevant and 
necessary to its role as the exclusive collective-
bargaining representativ
e of the unit employees. 
 CARRIAGE ENTERPRISES 
LTD. D/B/A                                   
LAND ROVER 
REDWOOD 
CITY 